Exhibit 10.1

 

Second Amendment to

Employment Agreement

 

This Second Amendment (this “Amendment”) is effective as of the 10th day of
September, 2015, between Kenneth E. Murphy III, an individual (“Executive”),
Mattress Holding Corp., a Delaware corporation (“MHC”), and Mattress Firm
Holding Corp., a Delaware corporation (“MFRM”).

 

WHEREAS, Executive, MHC and MFRM are parties to that certain Employment
Agreement dated August 4, 2014, as amended by that certain First Amendment to
Employment Agreement dated December 4, 2014 (as so amended, the “Agreement”);
and

 

WHEREAS, the parties desire to make certain amendments to the Agreement as set
forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.              Amendments.  The Agreement is hereby amended as follows:

 

a.              The first sentence of Section 2 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“During the Term (as defined below), the Executive shall serve as President of
the Company and shall report to the Chief Executive Officer, and be subject to
the direction and control of, the Company’s Chief Executive Officer.”

 

2.              No Other Modifications.  Except as expressly modified by this
Amendment, the terms and provisions set forth in the Agreement remain in full
force and effect.

 

3.              Governing Law.  This Amendment shall be governed by the laws of
the State of Delaware without giving effect to the conflicts of laws principles
thereof.

 

4.              Counterparts.  This Amendment may be in executed in
counterparts, each of which is deemed an original, but all of which together
shall constitute one and the same agreement. This Amendment may be executed or
delivered by electronic or facsimile means, and electronic or facsimile copies
of executed signature pages shall be binding as originals.

 

(Signatures on following page.)

 

Second Amendment to Murphy Employment Agreement

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first set forth above.

 

 

Mattress Holding Corp.

 

 

 

 

By:

/s/ Steve Stagner

 

Name:

Steve Stagner

 

Title:

President

 

 

 

Mattress Firm Holding Corp.

 

 

 

 

By:

/s/ Steve Stagner

 

Name:

Steve Stagner

 

Title:

Chief Executive Officer

 

 

 

/s/ Kenneth E. Murphy III

 

Kenneth E. Murphy III

 

2

--------------------------------------------------------------------------------